Citation Nr: 1314970	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  09-28 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for congestive heart failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in March 2008 and June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  By the March 2008 rating decision, the RO found that new and material evidence had not been received to reopen the PTSD claim.  Thereafter, service connection was denied for congestive heart failure by the June 2009 rating decision.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in March 2013.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

As detailed below, the Board finds that new and material evidence has been received to reopen the Veteran's PTSD claim.  However, for the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the underlying service connection claim as well as the congestive heart failure claim.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Service connection was originally denied for PTSD by rating decisions promulgated in February and June 2004.  The Veteran was informed of these decisions, including his right to appeal, and did not appeal nor did he submit additional evidence within the appeal period of the June 2004 decision.

2.  The evidence received since the last prior denial of service connection for PTSD was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  However, in this case the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for PTSD.  Therefore, no further discussion of VA's duties to notify and assist is warranted with respect to this aspect of his appeal as any deficiency has been rendered moot.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Service connection was originally denied for PTSD by rating decisions promulgated in February and June 2004.  The Veteran was informed of these decisions by correspondence dated in February and July 2004, including his right to appeal, and did not appeal.  No communication or evidence was submitted by the Veteran regarding this case until March 2006, more than one year after the date of notification of the June 2004 rating decision.  Therefore, new and material evidence was not received within the appeal period of these decisions, and these decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim. Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been submitted, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board observes that a September 2006 rating decision found that new and material evidence had not been received to reopen the Veteran's claim of service connection for PTSD.  He was informed of that decision by correspondence dated in October 2006.  Although no communication is of record which would constitute a valid Notice of Disagreement (NOD) during the one year appeal period, the Board finds that new and material evidence had been received by at least September 2007.  As this evidence was received within the appeal period of the September 2006 rating decision, the finality of that decision is precluded pursuant to 38 C.F.R. § 3.156(b).  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The evidence of record at the time of the June 2004 rating decision includes statements from the Veteran, his service treatment records, service personnel records, and post-service medical records which cover a period through 2003.

In pertinent part, the Veteran contended that he had PTSD due to in-service stressors that occurred when he was stationed in the Demilitarized Zone (DMZ) in Korea.  Specifically, he contended he had to pick up body parts of a service man who was blown up after stepping on an old anti-tank mine.  He also reported another incident where a South Korean soldier was killed, and he had to help carry the body out of the fire zone.  In addition, it was reported that he received a Letter of Commendation for the action described in the stressor statement, but did not specify which stressor.  The post-service medical records also include findings of PTSD, and appear related to the Veteran's account of his purported in-service stressors from Korea.

The Veteran's service personnel records confirm that he had active service in Korea from December 1964 to January 1966, and in Germany from February 1966 to June 1967; that he received a Letter of Commendation in October 1965; and that there are various notations of violating military rules of conduct while stationed in Germany.  However, the Letter of Commendation does not specify why it was awarded, nor is there any other verification of the purported stressors in the service records.  Moreover, there was no indication of any psychiatric problems in the Veteran's service treatment records.  In fact, his psychiatric condition was clinically evaluated as normal on his April 1967 separation examination.  He also indicated on a concurrent Report of Medical History that he had not experienced nervous trouble of any sort.  Both the February and June 2004 rating decision reflect that service connection was denied for PTSD, in essence, due to the lack of a verified stressor.

The evidence received since the last prior denial includes, in pertinent part, a statement from a VA clinical psychologist dated in July 2007, and date stamped as having been received by the RO in September 2007.  In pertinent part, the psychiatrist stated that the Veteran's PTSD resulted from being beaten severely by German nationals while serving in Germany in 1967, and from four incidents that occurred while serving in Korea in 1965: helping pick up body parts of a soldier who was blown to bits when he stepped on an anti-tank mine; seeing the dead body of a Korean soldier who had been shot to death; seeing bullet holes in the jeep that he regularly drove in the DMZ; and walking with a group of American soldiers past a group of North Korean soldiers so closely that they brushed up against each other.

Service treatment records dated in April 1967 noted that the Veteran was involved in a fight with German nationals, and was struck on the head.  As such, the aforementioned statement from the VA clinical psychologist relates the Veteran's PTSD, at least in part, to a documented incident.  Further, the Board reiterates that the evidence received to reopen is presumed to be true without regard to the other evidence of record.  Justus, supra.  Therefore, the Board finds that this evidence was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim, is not cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  As such, new and material evidence has been received pursuant to 38 C.F.R. § 3.156(a), and the claim is reopened.

Adjudication of the claim does not end with the determination that new and material evidence has been received.  However, for the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the merits of the claim of service connection for PTSD.


ORDER

New and material evidence having been received the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the benefit sought on appeal is allowed.


REMAND

In regard to the Veteran's claim of service connection for PTSD, the Board observes that a May 1967 investigation determined that the fight the Veteran had with German nationals in April of that year was not in the line of duty as the Veteran was absent without authority from 0100 hours to 0230 hours on April 16, 1967.  It was also noted that this determination was based upon the fact that a Company policy letter dated in May 1966 stated that an individual on pass for Saturday night will return to barracks not later than 0100 hours.  Although the Veteran testified at his hearing that he was late back to barracks due to the injuries he sustained in that fight, per witness testimony contained in the record, the fight was shown to have occurred after 0100 hours.  Moreover, his contention that after the beating he was "left for dead in the field" is distinctly contrary to the evidence showing he was involved in a bar fight and taken to the hospital for treatment immediately thereafter by his fellow soldiers who witnessed the incident.  The Board finds the statements during the hearing, wherein the Veteran attempts to portray himself as the innocent victim of a beating by civilians are in stark contrast to the investigation conducted by the military, showing the Veteran was injured in a bar fight he voluntarily participated in that occurred after he was required to be back at the barracks.  Such raises a serious question as to the Veteran's credibility with regard to not only this stressor, but the other stressors he is alleging in pursuit of compensation.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

As the record reflects that the beating by German civilians occurred while the Veteran was absent without authority, and such incident has been identified by a physician as a potential cause for the diagnosed PTSD, a line of duty determination is necessary.  An administrative decision addressing such should be prepared on remand. 

The Board also notes that the VA clinical psychologist's letter related the Veteran's PTSD not just to the fight with German nationals, but to other stressors that purportedly occurred while stationed in the Korean DMZ in 1965.  The Board acknowledges that there is no confirmation of any such stressors, and that it was determined below he had provided insufficient information for stressor verification.  However, he also indicated that at least one of the stressors resulted in his October 1965 Letter of Commendation.  A previous stressor statement suggested that death of the soldier from a mine occurred between June 1965 and August 1965.  Such time frame is consistent with the time frame of the Letter of Commendation.  Thus, an attempt at verification through official channels during this time frame is warranted.  

Moreover, this case was last adjudicated below by a June 2009 Statement of the Case (SOC).  As such, it does not appear that the Veteran's claim was adjudicated under the revised provisions of 38 C.F.R. § 3.304(f)(3) for claims of PTSD based upon "fear of hostile military or terrorist activity."  Although the credibility of the reported stressors is questionable and it is unclear whether his alleged stressors are actually consistent with the revised provisions, on readjudication, the RO/AMC should consider this regulation and it include the revised regulation in the supplemental statement of the case.  

Regarding the Veteran's claim of service connection for congestive heart failure, the Board notes he has contended that this disability is secondary to his PTSD.  The Board notes a VCAA notice concerning a claim for service connection on a secondary basis has not been issued.  Such should be accomplished on remand.  Additionally, during the hearing, the Veteran's representative alluded to the fact that the Veteran may have been exposed to herbicides in the Korean demilitarized zone.  As there is a presumption of service connection for certain heart disabilities, the RO/AMC should conduct any appropriate development to verify whether the Veteran was exposed to Agent Orange during his service in Korea, and readjudicate his claim for service connection for congestive heart failure under that theory of entitlement.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

The Board notes that the Veteran indicated at his March 2013 hearing that all of his treatment had been through VA.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records from the Central California VA Health Care System dating since April 2012.  

2.  Send the Veteran VCAA notice concerning the information and evidence necessary to substantiate a claim for service connection for congestive heart failure on a secondary basis.

3.  After conducting any additional development deemed necessary, prepare an Administrative Decision concerning whether the Veteran's bar fight in Germany in April 1967 and the resultant beating occurred in the line of duty.

4.  Ask the Veteran to identify a 2 month time frame of when he discovered the bullet holes in the jeep he drove to the DMZ.  After obtaining any additional details deemed necessary from the Veteran regarding his purported stressors in Korea, the RO/AMC should attempt to verify, through official sources, his purported stressor of helping to pick up body parts of a soldier occurring sometime between June and August 1965 for which he alleges he received his October 1965 Letter of Commendation.  Additionally, if he provides sufficient information concerning the bullet holes in the jeep, attempt to verify whether there is a report of jeeps being shot at in the Korean DMZ during the period identified by the Veteran.  Again, all efforts made should be documented in the claims file.

5.  If and only if it is determined the Veteran's fight with German civilians occurred in the line of duty, and/or he has a verified stressor or a valid claim of "fear of hostile military or terrorist activity", then he should be accorded a VA examination to address whether he suffers from PTSD as a result of a valid stressor.  

6.  Conduct any development deemed necessary concerning whether the Veteran was exposed to Agent Orange during his service in Korea.  

7.  After completing any additional development deemed necessary, the RO/AMC should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the claims remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, which includes the revised version of 38 C.F.R. § 3.304(f)(3) and the relevant Agent Orange regulations (38 C.F.R. §§ 3.307(a)(6), 3.309(e)).  An appropriate period of time to respond should be provided. The case should then be returned to the Board for further appellate consideration, if in order.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


